Exhibit 10.5
Loan Agreement


This Loan Agreement (this “Agreement”), is made effective this ___th day of May,
2008 by and between WLoans, LLC, a Colorado limited liability company with a
principal place of business located at 3100 Arapahoe, Suite 301, Boulder
Colorado 80303 (“Lender”); AeroGrow International, Inc., a Nevada corporation
with a principal place of business located at 6075 Longbow Drive, Boulder
Colorado 80301 (“Borrower”); and Jack J. Walker, an individual with a residence
located at 1270 Old Tale Road, Boulder Colorado 80303 (“Walker”).


Background


A.  
Borrower and Lender desire to set forth herein the terms and conditions pursuant
to which Lender shall loan to Borrower an amount not to exceed One Million Five
Hundred Thousand Dollars ($1,500,000) (the “Loan”) to be repaid in accordance
with the terms set forth herein; and



B.  
Walker and Borrower desire to set forth herein terms and conditions pursuant to
which Walker shall act as a co-borrower with Borrower on that certain loan with
First National Bank (the “FNB Loan”).



Now, Therefore, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree as follows:


Agreement
1. The Loan




1.1 Loan and Note.  Upon the terms and subject to the conditions hereinafter set
forth, Lender shall from time to time, disburse funds (each a “Loan
Disbursement”) to Borrower at Borrower’s written request, up to a maximum of One
Million Five Hundred Thousand Dollars ($1,500,000) in total outstanding
principal (the “Principal Amount”), for use in the business of the
Borrower.  The Loan shall be evidenced by a promissory note executed in
connection with this Agreement (the “Note”).


1.2 Loan Disbursements.  Loan Disbursements shall be made upon at least fourteen
(14) business days’ written notice to Lender (each, a “Disbursement
Request”).  The minimum amount of each Loan Disbursement shall be not less than
One Hundred Thousand Dollars ($100,000).  Only one (1) Loan Disbursement shall
be permitted in any thirty (30) day period.  This is not a revolving line and
the total amount of Loan Disbursements will not exceed One Million Five Hundred
Thousand Dollars ($1,500,000); any principal amounts repaid shall not increase
any remaining amount available for disbursement.


1.3 Interest.  The interest rate on the Loan shall be at an annual rate of
twelve percent (12%) (the “Interest”).  Interest shall be compounded monthly and
accrue on such of the Principal Amount as is outstanding (the “Outstanding
Principal”).


1.4 Fees.  (a) Upon execution of this Agreement, Borrower shall have paid Lender
a non-refundable commitment fee of $37,500 (“Commitment Fee”).


  (b) For the duration of this Agreement, Lender hereby covenants and agrees to
hold available funds equal to the Principal Amount or the Retained Funds (as
hereinafter defined), for disbursement under the Loan.  In consideration of
Lender’s retention of sufficient funds to be available for disbursement under
the Loan, Borrower shall pay a non-refundable fee in the amount equal to one
percent (1%) of any Principal Amount which has not yet been disbursed (the
“Retained Funds”), payable quarterly in advance (the “Holding Fee”).


1.5 Reimbursable Expenses.  Borrower shall reimburse Lender for any and all
out-of-pocket costs and expenses incurred by Lender in connection with the
preparation of this Agreement, the Note, the making of any Loan Disbursement and
the documentation and consummation of any transactions contemplated herein,
including without limitation, legal expenses, or any amounts incurred by Lender
in seeking to collect any amount due under this Agreement, the Note or otherwise
related to the Loan and to administer and enforce any of Lender’s rights
hereunder (collectively, the “Reimbursable Expenses”).


PAGE 1 OF 8 PAGES

--------------------------------------------------------------------------------


 
1.6 Payment Terms.  The Loan shall be due and payable on or before April 1, 2009
(the “Maturity Date”).  If not sooner paid, the entire Outstanding Principal,
accrued Interest and accrued Holding Fees shall be due and payable on the
Maturity Date.


 (a) Interest on any Outstanding Principal shall accrue from the date of any
Loan Disbursement and shall be paid quarterly in arrears commencing on August
___, 2008.


 (b) Holding Fees shall accrue from the date first set forth above and be paid
quarterly in advance, commencing on May ___, 2008.


1.7 Security.  As security for the Loan, Borrower hereby grants to Lender a
security interest in and to all of the assets owned by Borrower, whether now
existing or hereafter from time to time acquired (collectively, the
“Collateral”).  Lender’s security interest shall be subordinate to security
interests granted by Borrower to secure the line of credit between Borrower and
FCC, LLC, d/b/a First Capital (the “First Capital Loan”) and the security
interest granted by Borrower to secure the FNB Loan.


1.8 Termination of Obligations.  In the event Borrower receives any equity
financing, the entire Outstanding Principal, accrued Interest and accrued
Holding Fees shall become immediately due and payable and Lender’s obligations
hereunder, including its obligation to hold sufficient funds available for the
Loan, shall terminate.


2. Conditions Precedent to Making the Loan and Each Loan Disbursement.  Lender’s
obligation to make the Loan or any Loan Disbursement hereunder shall be subject
to the satisfaction in full or waiver of the following conditions precedent:


2.1 Borrower shall have delivered to Lender (a) an original of the Note
evidencing the Loan, duly executed by Borrower; and (b) an original certificate
signed by an officer of Borrower certifying (i) the corporate actions taken by
Borrower authorizing execution of this Agreement and the Note; and (ii) the
incumbency of the officer or officers authorized to sign this Agreement, the
Note and any other documents delivered to Lender in connection with transactions
contemplated hereby.


2.2 Borrower shall not be in default and no event which might become a default
after the lapse of time, has occurred and is continuing under any of the terms
or conditions contained in (a) this Agreement or the Note; (b) the FNB Loan; or
(c) the First Capital Loan.  Collectively the First Capital Loan and the FNB
Loan shall be referred to herein as the “Related Loans.”


2.3 Borrower’s representations and warranties as set forth herein are true,
complete and correct when made and shall be true, complete and correct as of the
date of any Loan Disbursement.


2.4 Borrower shall have established a committee made up of Borrower’s Chief
Financial Officer and two (2) members of Borrower’s audit committee (the “Loan
Committee”) and a majority of the Loan Committee shall have voted to request a
Loan Disbursement.


2.5 Borrower shall have delivered to Lender an original Disbursement Request
fully completed and duly executed by Borrower at least fourteen (14) days prior
to the date of the requested disbursement.


2.6 Borrower shall have paid in full to Lender all Reimbursable Expenses
incurred by Lender as of the date of any Loan Disbursement.


3. The FNB Loan.  Walker hereby agrees to act as a co-maker with Borrower on
that certain promissory note in favor of First National Bank in the amount of
One Million Dollars ($1,000,000) (the “FNB Note”) pursuant to the following
terms and conditions:


PAGE 2 OF 8 PAGES

--------------------------------------------------------------------------------


 
3.1 Service Fee.  In consideration of Walker’s acting as a co-maker on the FNB
Note, upon execution of the FNB Note Borrower shall pay to Walker, in
immediately available funds, a service fee of Fifty Thousand Dollars ($50,000)
(the “Service Fee”).


3.2 Default on the FNB Loan.  In the event Walker is required to make payments
on the FNB Note due to Borrower’s default thereon, (a) Walker shall, in his sole
discretion, be entitled to purchase the FNB Note from First National Bank for
the outstanding balance due on the FNB Note and the obligations of Borrower
under the FNB Note will be assigned to Walker; and (b) Borrower shall be
obligated to immediately repay to Walker any amounts expended by Walker in
payments on the FNB Note (the “FNB Payments”), which FNB Payments shall bear
interest at a rate of eighteen percent (18%) per annum from the date advanced
until paid in full.


3.3 Termination.  Walker’s obligation under this Section 3 shall terminate on
the one-year anniversary of the execution date of the FNB Note.  Upon such
termination Borrower shall execute any such documents as required by Walker or
First National Bank to release Walker from any further obligations under the FNB
Note.


4. Affirmative Covenants.  Until the Loan is paid in full and all obligations
have been performed by Borrower, Borrower agrees to do all the following unless
waived by Lender in writing:


4.1 Payment of Principal and Interest.  Borrower shall punctually pay all
amounts due under this Loan Agreement, the Note and the Related Loans, when and
as the same shall become due and payable.


4.2 Compliance with Laws.  Borrower shall promptly and faithfully comply with,
conform to and obey all applicable present and future laws, ordinances, rules,
regulations and other requirements that could materially adversely affect the
conduct of the operations of Borrower.


4.3 Prompt Notice.  Promptly after discovery thereof, Borrower will notify
Lender of (i) the details of any action, proceeding, investigation or claim
against or affecting Borrower instituted before any court, arbitrator or
governmental authority or to Borrower's knowledge threatened to be instituted,
which, if adversely determined, would be likely to have a material adverse
effect on the financial condition or operations of Borrower, or result in a
judgment or order against Borrower; (ii) any substantial dispute between
Borrower and any governmental authority; and (iii) the occurrence of any Event
of Default (as hereinafter defined) or other event which, with notice or lapse
of time or both, would constitute an Event of Default.


4.4 Information Requests.  Borrower will provide such further information as
Lender may reasonably request to determine whether Borrower is complying with
its obligations under this Loan Agreement, the Note, the Related Loans and other
documents executed in connection herewith, or to determine the financial
condition of Borrower.


4.5 Change of Control.  Without the prior written consent of Lender, Borrower
shall not (a) enter into any merger or consolidation, or sell, lease or
otherwise dispose of all or substantially all of its assets; (b) create any new
subsidiary or affiliate or issue any shares of, or warrants or other rights to
receive or purchase any shares of, any class of its stock; (c) enter into any
transaction outside the ordinary course of Borrower’s business; (d) change the
state of its incorporation or principal place of business or enter into any
transaction which has the effect of changing Borrower’s state of incorporation
or principal place of business.


4.6 Business Operations.  Borrower’s general business and operations shall not
be altered without the prior written consent of Lender.  Borrower shall conduct
its business in a reasonable prudent manner in its ordinary course and Borrower
will not perform or otherwise engage in any act which may result in any loss or
diminution or restriction of any of the licenses, franchises or authority of
Borrower to conduct the business which it has conducted prior to the date of
this Agreement.

PAGE 3 OF 8 PAGES

--------------------------------------------------------------------------------


 
4.7 Insurance.  Borrower shall continue to carry and maintain with reputable
insurers, fire, extended coverage, liability and worker's compensation insurance
in accordance with the customary practice of similar businesses.


4.8 Use and Care of Assets.  Borrower shall maintain its physical assets in a
state of good repair and will not dispose of or otherwise deal in or with any of
such assets in violation of any of the provisions of this Agreement.


4.9 Other Indebtedness.  Except for the Related Loans, Borrower shall not enter
into any additional corporate borrowings without the prior written consent of
Lender.


4.10 First Capital Certificate.  On or before the tenth (10th) day of each
calendar month, Borrower agrees to provide First Capital the certificate
described in the Agreement of Subordination and Assignment among Borrower,
Lender and First Capital.


5. Events of Default.  The occurrence of any of the following shall constitute
an event of default hereunder (“Event of Default”):


5.1 Default in Payment Obligations.  If Borrower shall fail to pay all or any
portion of (a) the Outstanding Principal, when and as the same shall become due
and payable, whether at the due date thereof or by acceleration or otherwise;
(b) any installment of Interest due on the Note; or (c) any Holding Fees due on
the Retained Funds, when and as the same shall become due and payable.


5.2 Default in Other Obligations.  If Borrower shall have failed to perform or
observe any other obligation, covenant or agreement contained in this Agreement
or the Note and such failure continues for twenty (20) days after written notice
thereof from Lender.


5.3 Default on Related Loans.  If Borrower shall be in default of any payment
obligation, other obligation, covenant or agreement contained in the Related
Loans, and such default has not been cured within any applicable cure period
related thereto.


5.4 Breach of Warranty.  If any representation or warranty made herein or in the
Note or in any report, certificate, opinion, financial statement or other
document or statement delivered pursuant to the provisions of this Agreement or
the Note, or otherwise, shall prove to have been false or misleading in any
material respect as of the date on which the same was made, and Borrower fails
to cure such breach within twenty (20) days after written notice thereof from
Lender.


5.5 Bankruptcy, Receivership, Insolvency, etc.  If Borrower shall (a) apply for
or consent to the appointment of a receiver, trustee or liquidator for it or any
of its property; (b) admit in writing an inability to pay its debts as they
mature; (c) make a general assignment for the benefit of creditors; (d) be
adjudicated a bankrupt or insolvent; (e) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation laws or statutes or
file an answer admitting the material allegations of a petition filed against it
in any proceeding under any such law, or if any such petition should be filed
against Borrower and remain for sixty (60) days undismissed; (f) suffer any
judgment or lien against it of $20,000 or more and such judgment or lien is not
satisfied or dismissed within sixty (60) days; or (g) be insolvent, as evidenced
by a general inability to pay its debts as they mature (but not including its
non-recourse debts).


6. Remedies.  In addition to any other remedies set forth herein or in the Note,
if any Event of Default shall occur and be continuing, Lender may, at its
option, exercise any rights granted to Lender by law or under this Agreement,
including without limitation, Lender may:


6.1 At its option and without notice or demand to Borrower or legal process of
any kind accelerate and declare to be immediately due and payable, any
Outstanding Principal, accrued and unpaid Interest, and accrued and unpaid
Holding Fees, whereupon the same shall become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and Lender shall thereupon be entitled to institute
proceedings to collect the same and to recover judgment for the same and to
collect upon such judgment out of any property of Borrower wheresoever situated;


PAGE 4 OF 8 PAGES

--------------------------------------------------------------------------------


 
6.2 Foreclose on the security interest and Collateral granted herein; and


6.3 Pursue each and every other right, remedy or power available to it under
this Agreement, the Note and/or available to it at law or in equity.  Upon the
occurrence of an Event of Default hereunder, any amounts due hereunder shall
accrue interest at the rate of eighteen percent (18%) per annum from the due
date therefor until paid in full.


PAGE 5 OF 8 PAGES

--------------------------------------------------------------------------------


 
7. Representations And Warranties


7.1 Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and in good standing in the State
of Colorado where it maintains a permanent business location and has the power
and authority to enter into and perform its obligations under this Agreement and
the documents related hereto.


7.2 This Agreement, the Note and any other loan documents to which Borrower is a
party constitute the legal, valid and binding obligations of Borrower in
accordance with their respective terms except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting the enforcement of creditors’ rights generally, now or
hereafter in effect; and the execution, delivery and performance of the same by
Borrower do not violate any provision of law, any order of any court or other
agency of government, Borrower’s Certificate of Incorporation and related
organizational documentation, or any indenture, agreement or other instrument to
which Borrower is a party; nor do the same conflict with, result in a breach of
or, with giving of notice, or the passage of time, or both, constitute a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of any security interest, lien, charge or encumbrance of
any nature whatsoever upon any of its property or assets.


7.3 The execution and delivery by Borrower of this Agreement and the Note have
been duly and validly authorized by all necessary corporate action, and no other
corporate proceedings or shareholder actions are necessary in order for Borrower
to authorize the transactions contemplated hereby or thereby, the performance by
Borrower of its obligations hereunder or thereunder or the consummation by
Borrower of the transactions contemplated hereby or thereby.


7.4 Other than litigation regarding Vitacost, there are no suits or proceedings
pending or, to the best knowledge of Borrower, threatened in any court or before
any regulatory commission, board or other administrative agency against or
affecting Borrower that could reasonably be expected to prevent, impede or
otherwise adversely affect Borrower’s ability to ability to perform its
obligations under this Agreement or the Note.


7.5 Other than as shown on the attached schedule of existing indebtedness,
Borrower is not now obligated, whether directly or indirectly, for any loans or
other indebtedness for borrowed money other than (a) the Related Loans; (b) such
unsecured indebtedness to trade creditors arising in the ordinary course of
Borrower’s business; and (c) unsecured indebtedness arising from the endorsement
of drafts and other instruments for collection, in the ordinary course of
Borrower’s business.


7.6 Borrower is the owner of the Collateral (or, in the case of after-acquired
Collateral, at the time Borrower acquires rights in the Collateral, will be the
owner thereof) and no other person or entity has (or, in the case of
after-acquired Collateral, at the time Borrower acquires rights therein, will
have) any right, title, claim, lien or interest in, against or to the
Collateral, other than the Related Loans; and (b) upon the filing of UCC-1
financing statements in the appropriate filing offices, Lender has (or in the
case of after-acquired Collateral, at the time Borrower acquires rights therein,
will have) a third priority perfected security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except only for the Related Loans.
 
PAGE 6 OF 8 PAGES

--------------------------------------------------------------------------------


 
8. Miscellaneous.


8.1 Forbearance by Lender Not A Waiver; Remedies Cumulative.  No extension,
postponement, forbearance, delay or failure on the part of the Lender of this
Agreement in the exercise of any power, right or remedy hereunder or at law or
in equity, shall operate as a waiver thereof, nor shall a single or partial
exercise of any power or right preclude other or further exercise thereof or the
exercise of any other power, right or remedy.  All rights, powers and remedies
of Lender shall be cumulative and may be exercised simultaneously or from time
to time in such order and manner as Lender in its sole discretion may elect.


8.2 Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be deemed duly given or served
upon the earlier of (a) personal service; (b) actual receipt; (c) the day of
transmission in the event of a facsimile transmission with both confirmation of
transmission and a copy sent postage prepaid by US mail, or an overnight courier
service; (d) one day following posting if sent by an overnight courier service;
or (e) three days following posting, if sent by U.S. mail, postage prepaid, to
the party at the address set forth above.  Any party may change the address to
which notices shall be sent by giving written notice to such effect to the other
party.


8.3 Governing Law; Venue; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, including all
matters of construction, validity and performance.  The parties agree that any
action or proceeding commenced under or with respect to this Agreement shall be
brought only in the county or district courts of Boulder County, Colorado, and
the parties irrevocably consent to the jurisdiction of such courts and waive any
right to alter or change venue, including by removal.


8.4 Entire Agreement; Severability; Amendments.  This Agreement and the Note
constitutes the entire understanding or agreement between the parties hereto and
thereto, and there is no understanding or agreement, oral or written, which is
not set forth herein or therein.  In the event any provision of this Agreement
shall be prohibited or unenforceable in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
law, or if for any reason it is not deemed so modified, it shall be ineffective
only to the extent of such prohibition or unenforceability without affecting the
remaining provisions hereof, and any such prohibition or unenforceability shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  This Agreement may not be amended, modified or changed, nor shall
any waiver by Lender of any provision of this Agreement be effective, except by
written instrument signed by the party against whom enforcement of such
amendment, modification or waiver is sought.


8.5 Benefit of Agreement; Assignment.  The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the respective successors,
permitted assigns, heirs, beneficiaries and representatives of the parties
hereto.  Lender or any holder hereof may at any time, with or without notice to
Borrower, assign or otherwise transfer its rights hereunder to any third
party.  Borrower may not assign, delegate or otherwise transfer any of its
rights and obligations hereunder without the prior written consent of Lender.


8.6 Prevailing Party Attorney Fees.  Should any party institute any legal
proceeding to enforce any term or provision of this Agreement, the prevailing
party shall be entitled to reasonable attorney fees and the reimbursement of
related costs.


8.7 Construction.  The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.  This Agreement shall not be construed against any party
regardless of who is responsible for its drafting.


8.8 Further Assurances.  Each party shall perform any further acts and execute
and deliver any documents that reasonably may be necessary and requested to
carry out the provisions and intent of this Agreement.


8.9 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
PAGE 7 OF 8 PAGES

--------------------------------------------------------------------------------


 
8.10 Waiver of Conflicts.  Borrower acknowledges that Jack Walker, the
Co-Borrower on the FNB Loan and the Manager of the Lender, is also a director of
the Borrower.  Mr. Walker has not participated in the determination of the
Borrower’s Board of Directors to enter into this Loan Agreement, and the
Borrower waives any conflict of interest in connection with the transactions
contemplated by this Agreement.  The Borrower acknowledges and agrees that Mr.
Walker will have the right to take all actions relating to this Agreement and
the transactions contemplated by this Agreement in his fiduciary capacity as
Manager of the Lender or in his individual capacity as Co-Borrower on the FNB
Loan.


In Witness Whereof, the parties have executed this Agreement Note as of the day
and year first above written.




Borrower:  AeroGrow International, Inc.
 
 
 
 
By:  _____________________________________
        Jervis B. Perkins, Chief Executive Officer
Lender:  WLoans, LLC
 
 
 
 
By:  ________________________________
       Jack J. Walker, Manager
 
 
Co-Borrower (FNB Loan):
 
 
 
 
________________________________________
       Jack J. Walker
 







PAGE 8 OF 8 PAGES

--------------------------------------------------------------------------------



